Per Curiam.
There is no evidence tending to support the allegation in the complaint to the effect that the defendant Clawson was the agent of the defendant Fox at the time plaintiff’s intestate met her death.
Moreover, there is no evidence tending to show that the defendant Clawson knew that the exhaust pipe of the car had become stopped *479up or rendered defective in any manner at the time he left plaintiff’s intestate to get help in order that the car might be removed from the ditch.
In our opinion, plaintiff’s evidence is insufficient to establish actionable negligence against these defendants or either of them.
The judgment below is Affirmed.